Exhibit 10.6

SECURED DEMAND NOTE

 

 

$125,000

March 16, 2007

 

New York, New York

          FOR VALUE RECEIVED, TRUEYOU.COM INC., a Delaware corporation, (the
“Maker”), promises to pay to Andrew D. Lipman (the “Payee”), ON DEMAND, c/o Kidd
& Company, LLC, 10 Glenville Street, Greenwich, Connecticut 06831 or at such
other place as may be designated in writing by the holder of this Note, the
principal sum of ONE HUNDRED TWENTY FIVE THOUSAND ($125,000) DOLLARS, which sum
shall be payable in lawful money of the United States of America, together with
interest on the unpaid principal balance computed from the date hereof at rate
equal to the sum of the prime rate as set forth in the Wall Street Journal from
time to time plus 2.0% per annum. Interest shall be calculated on the basis of
the actual number of days elapsed over a year of 360 days and shall be paid on
the first day of each month. Interest not paid on such date shall be added to
the principal amount of this note as of the date due.

          1. AUTHORITY. The Maker (and the undersigned representatives of the
Maker, if any) represents that the Maker has full power, authority and legal
right to execute and deliver this Note and that this Note constitutes a valid
and binding obligation of the Maker.

          2. DEFINED TERMS. Whenever used, the singular number shall include the
plural, the plural the singular, and the words “Payee” and “Maker” shall
include, respectively, their respective successors and assigns; provided,
however, that the Maker shall in no event or under any circumstance have the
right to assign or transfer its obligations under this Note or the related
documents, in whole or in part, to any other person, party or entity.

          3. HEADINGS, ETC. The headings and captions of the numbered paragraphs
of this Note are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

          4. ENFORCEABILITY. The Maker acknowledges that this Note and the
Maker’s obligations under this Note are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Note and the
obligations of the Maker under this Note or the obligations of any other person
or party relating to this Note. This Note and the instruments and documents
referred to herein (collectively and as the same may be amended or otherwise
modified from time to time, the “Documents”) set forth the entire agreement and
understanding of the Payee and the Maker, and the Maker absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect to this Note or
the obligations of the Maker hereunder or thereunder, or the obligations of any
other person or party relating hereto or thereto or to the obligations of the
Maker hereunder or thereunder or otherwise

--------------------------------------------------------------------------------



in any action or proceeding brought by the Payee to collect the Note, or any
portion thereof, or to enforce, foreclose and realize upon the liens and
security interests of the Payee in any collateral (provided, however, that the
foregoing shall not be deemed a waiver of the Maker’s right to assert any
compulsory counterclaim maintained in a court of the United States, or of the
State of New York if such counterclaim is compelled under local law or rule of
procedure, nor shall the foregoing be deemed a waiver of the Maker’s right to
assert any claim which would constitute a defense, setoff, counterclaim or
crossclaim of any nature whatsoever against the Payee in any separate action or
proceeding). The Maker acknowledges that no oral or other agreements,
conditions, promises, understandings, representations or warranties exist with
respect to this Note or with respect to the obligations of the Maker under this
Note, except those specifically set forth in this Note and the instruments and
documents being signed concurrently herewith. The Maker agrees to pay all costs
or expenses of Payee related to Payee’s enforcement of the obligations of the
Maker hereunder, including but not limited to reasonable attorneys’ fees and
expenses, irrespective of whether litigation is commenced.

          5. WAIVER. The Maker waives presentment, demand for payment, notice of
dishonor and any or all notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of this Note and consents to any
or all delays, extensions of time, renewals, release of any party to any
document related to this Note (collectively the “Documents”), and of any
available security therefor, and any and all waivers or modifications that may
be granted or consented to by the Payee with regard to the time of payment or
with respect to any other provisions of any of the Documents, and agrees that no
such action, delay or failure to act on the part of the Payee shall be construed
as a waiver by the Payee of, or otherwise affect, in whole or in part, its right
to avail itself of any remedy with respect thereto. No notice to or demand on
the Maker shall be deemed to be a waiver of the obligation of the Maker or of
the right of the Payee to take further action without further notice or demand
as provided in any of the Documents.

          6. AMENDMENTS. This Note may not be modified, amended, changed or
terminated orally, except by an agreement in writing signed by the Maker and the
Payee. No waiver of any term, covenant or provision of this Note shall be
effective unless given in writing by the Payee and, if so given by the Payee,
shall only be effective in the specific instance in which given.

          7. GRANT OF SECURITY. As security for the payment and performance of
the obligations of the Maker arising under the Documents, the Maker and each of
its direct and indirect subsidiaries (collectively, the “Assignees” and each, an
“Assignee”) hereby grants to the Payee a security interest in all of such
Assignee’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including all cash, cash equivalents, accounts, accounts
receivable, deposit accounts, inventory, equipment, goods, fixtures, documents,
instruments (including, without limitation, promissory notes), contract rights,
commercial tort claims, general intangibles (including, without limitation,
payment intangibles and an absolute right to license on terms no less favorable
than those currently in effect among such Assignor’s affiliates), chattel paper,
supporting obligations, investment property (including, without limitation, all
partnership interests, limited liability company membership interests and all
other equity interests owned by any Assignor), letter-of-credit rights,
trademarks, trademark applications, tradestyles, patents,

2

--------------------------------------------------------------------------------



patent applications, copyrights, copyright applications and other intellectual
property in which such Assignor now has or hereafter may acquire any right,
title or interest, all proceeds and products thereof (including, without
limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefore (collectively, the “Collateral”). The Maker
agrees to take any and all such actions as the Payee may deem necessary or
proper to permit the Payee to perfect and defend the Payee’s security interest
granted hereby.

          8. NO CONSENTS REQUIRED; NO CONFLICTS. The Maker hereby represents and
warrants to the Payee that no authorization, consent, approval, license,
exemption of, or filing or registration with, any Governmental Authority, or
approval or consent of any other Person, is required for the due execution,
delivery or performance by the Maker of any Documents, except for recordings or
filings in connection with the perfection of the liens on the Collateral in
favor of the Payee. “Governmental Authority” means any federal, state, local or
other governmental department, commission, board, bureau, agency, central bank,
court, tribunal or other instrumentality or authority, domestic or foreign,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government. “Person” means an individual,
corporation, partnership, limited liability company, joint venture, trust,
unincorporated organization or any other entity of whatever nature or any
Governmental Authority. The Maker hereby represents and warrants to the Payee
that the Maker’s execution and delivery of this Note and its performance of its
obligations hereunder does not and will not (a) contravene or conflict with the
organizational documents of the Maker or any subsidiary thereof or any material
agreement to which the Maker is a party or by which it is bound; (b) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
the Maker or its subsidiaries; or (c) constitute a default (or would constitute
a default with notice or lapse of time or both) under or give rise to a right of
termination, cancellation or acceleration or loss of any benefit under any
material agreement, contract or other instrument binding upon the Maker or its
subsidiaries or under any material license, franchise, permit or other similar
authorization held by the Maker or its subsidiaries.

          9. GOVERNING LAW. This Note is and shall be deemed entered into in the
State of New York and shall be governed by and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of
laws.

                    IN WITNESS WHEREOF, the Maker has duly executed this Note
the day and year first above written.

 

 

 

 

TRUEYOU.COM INC.



 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

3

--------------------------------------------------------------------------------



Exhibit A

CONFIDENTIAL

PRELIMINARY INVESTMENT OUTLINE

 

 

 

Investor:

 

Laurus Master Fund, Ltd. and any existing investor of TrueYou, Inc. (the
“Investor(s)”)

 

Company(s):

 

TrueYou, Inc. (“TUYU”) and its subsidiaries (collectively the “Company”).

 

--------------------------------------------------------------------------------

 

 

 

Investment Amount:

 

Up to $24,000,000 (TBD)

 

Type:

 

Restructuring Term Note (the “Note”)

 

Interest Rate:

 

WSJ Prime plus 2.0% payable monthly

 

Term:

 

Three (3) Years from Closing

 

Restricted Cash

 

The proceeds of the Note will be held in a restricted cash account and released
according to approved budget and milestones achieved, as agreed upon by
Management and Investor.

 

Interest Escrow:

 

18 months of interest on the Note, as well as, the existing Senior Debt
(collectively the “Debt”) will be held in a restricted cash account to be
released to satisfy interest payments on a monthly basis.

 

Principal Amortization:

 

No Principal amortization and no pre-payment penalty.

 

Collateral:

 

Pari-Passu with current Laurus Senior Debt on all assets of the Company, which
shall include, but not be limited to accounts receivable, inventory, equipment,
intellectual property, general intangibles, contract rights, documents,
instruments, chattel paper, supporting obligations and investment property.
First priority stock pledge of all equity interests and subsidiaries held
directly and indirectly by the Company. The Company will also set up a lock box
in the Company’s name at a Bank to be mutually agreed upon by Company and Laurus
and controlled by Laurus acting as Agent for all Investors.

 

Asset Sale and Mandatory Prepayments:

 

Proceeds from asset sale, subsidiary sale and/or sale of any collateral other
than in the ordinary course of business will be used to pay the Debt.

Additional capital raised post this round of financing will be used to pay down
the Debt and for working/growth capital at 75% and 25% respectively. Upon
approval by Board of Directors, Management Team and Investor group additional
equity will proportionally dilute all members of the capital structure.


--------------------------------------------------------------------------------



 

 

 

Covenants:

 

The Transaction shall include customary covenants including but not limited to,


          • Defined Cash Flow and Leverage Covenants (TBD)

          • Weekly financial and operational reporting requirements

          • Consent of the Investors for any material contracts entered into by
the Company

          • Approval by the Investors for any disbursements in excess of [an
amount to be determined]



Fees:

 

3.5% of the Investment Amount payable at closing.



Investor Equity Consideration:

 

The Investors will receive equity equal to 75% of the fully-diluted common stock
of the Company.



Equity Claw-Back:

 

Subject to performance criteria agreed by Investor, Investor fully diluted
equity will be reduced to 55% of the fully diluted common equity of the Company.

Claw back is subject to Company meeting certain defined hurdle rates within 36
month period from closing, but not limited to:

          a. Debt fully repaid; And

          b. Total debt (debt plus any other debt) to TTM EBITDA (4 consecutive
months) not to exceed 4.0x.

Upon meeting hurdle rates, equity will be assigned to defined active individuals
primarily Mr. Richard Rakowski and/or his designees. Structure will be such that
it will, at best efforts, preserve capital gains treatments.



Management Equity Consideration:

 

Management will be allocated 10% of the fully diluted equity ownership in the
Company to be vested over a three year period.



Closing Conditions:

 

• Management providing detailed current status and reconciliation of Company’s
cash position and obligations (including cash needs and viability of capital
necessary to fund the Company prior to closing.)

• Management will provide a detailed weekly business plan which will include
defined cash needs by business segment for the projected period of no less than
24 months

• Agreed upon projections, cash reconciliations and financial statements

• Company providing detailed weekly, flash reports and cash reconciliation

• Key management support of the transaction

• Confirmation of Sephora, LVMH, HSN, Johns Hopkins, and Chemist support and
commitment to the proposed Investment and Business Plan.

• Laurus acting as the Agent for the Investors

• Review of all Material Contracts of the business including all royalty
agreements the Company has entered into.

• Board Control by the Investors

• Management Appointment by Investors, if required by Investors

• Key Management Equity and Compensation Agreements.

• Approval of the Laurus Investment Committee


--------------------------------------------------------------------------------



This proposal letter does not set forth all the terms and conditions of the
Investment offered herein. Rather, it is only an outline, in summary format, of
the major points of understanding which will form the basis of the final
documentation, which will be prepared by Investor.

The Company grants to the Investor a security interest in the Collateral and
authorizes the Investor to file, notwithstanding any termination of this
Proposal Letter, UCC-1 financing statements covering the Collateral naming the
Investor as secured party and the Company as the debtor, in all appropriate
jurisdictions, together with any amendments, modifications and substitutions
thereto to secure the obligations of the Company to the Investor contained
herein and the cost, if any, incurred in collecting such obligations.

This Proposal Letter is not and shall not be deemed to be a binding agreement by
LMF to provide the Investment as set forth herein. Such agreement will arise
only upon the execution and delivery by TUYU of definitive agreements
satisfactory in form and substance to LMF and the fulfillment, to the
satisfaction of LMF, of certain conditions precedent required by LMF and set
forth therein. In the event TUYU elects not to consummate the transactions
contemplated hereby or TUYU is unable for any reason to close the transaction in
accordance with the terms and conditions of this letter on or before March 27,
2007, the terms of this Proposal Letter shall automatically terminate (unless
extended in writing in LMF’s discretion), and LMF shall thereafter be entitled
to retain the full amount of the Deposit irrespective of the amount of expenses
incurred; provided, however, in the event LMF’s costs and expenses exceed the
amount of the Deposit, TUYU shall be liable for the difference.

If the above is acceptable to you, please sign and return to us the enclosed
copy of this Proposal Letter no later than the close of business on March 12,
2007.

AGREED TO:

 

By:

 

Title:


--------------------------------------------------------------------------------